Citation Nr: 1640305	
Decision Date: 10/11/16    Archive Date: 10/27/16

DOCKET NO.  15-14 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left hip degenerative joint disease, including as due to a service-connected recurrent left inguinal hernia.

2.  Entitlement to service connection for a lumbosacral spine disability, including as due to a service-connected recurrent left inguinal hernia.

3.  Entitlement to service connection for a bilateral ankle disability.

4.  Entitlement to service connection for neuropathy of the lumbosacral spine (previously characterized as a low back nerve condition), including as due to a service-connected recurrent left inguinal hernia.

5.  Entitlement to service connection for a bilateral knee disability.

6.  Entitlement to service connection for bilateral pes planus, including as due to service-connected residuals of a left little toe fracture.

7.  Entitlement to service connection for bilateral posterior tibial nerve tarsal tunnel syndrome, including as due to service-connected residuals of a left little toe fracture.

8.  Entitlement to service connection for bilateral plantar fasciitis, including as due to service-connected residuals of a left little toe fracture.

9.  Entitlement to service connection for a disability manifested by bilateral leg weakness with gait abnormality.

10.  Entitlement to service connection for a disability affecting the nerves of the bilateral legs and feet.

11.  Entitlement to service connection for a disability manifested by radiculopathy/numbness in the left leg.

12.  Entitlement to service connection for bilateral Achilles tendonitis, including as due to service-connected residuals of a left little toe fracture.

(The Veteran's claims of entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include depression, including as due to service-connected left ilioinguinal neuropathy, and entitlement to a disability rating greater than 10 percent for recurrent left inguinal hernia, an initial rating greater than 10 percent prior to September 20, 2010, and greater than 30 percent thereafter, for non-obstructive coronary artery disease, and to an initial compensable rating prior to February 5, 2002, and to an initial rating greater than 10 percent thereafter, for left ilioinguinal neuropathy, including on an extraschedular basis, are the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1972 to May 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied all of the claims listed on the title page of this decision.  This decision was issued to the Veteran and his attorney in June 2012.  The Veteran disagreed with this decision in January 2013.  He perfected a timely appeal in May 2015.  Having reviewed the record evidence, the Board finds that the issues on appeal should be characterized as stated on the title page of this decision.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

As is explained below in greater detail, the issues of entitlement to service connection for a bilateral ankle disability, a bilateral knee disability, a disability manifested by bilateral leg weakness with gait abnormality, a disability affecting the nerves of the bilateral legs and feet, a disability manifested by radiculopathy/numbness in the left leg, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



FINDINGS OF FACT

1.  The record evidence indicates that Veteran's service-connected recurrent left inguinal hernia caused or contributed to his current left hip degenerative joint disease, lumbosacral spine disability, and neuropathy of the lumbosacral spine.

2.  The record evidence indicates that Veteran's service-connected residuals of a left little toe fracture caused or contributed to his current bilateral pes planus, bilateral posterior tibial nerve tarsal tunnel syndrome, bilateral plantar fasciitis, and bilateral Achilles tendonitis.


CONCLUSIONS OF LAW

1.  Left hip degenerative joint disease was incurred in active service as due to a service-connected recurrent left inguinal hernia.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).

2.  A lumbosacral spine disability was incurred in active service as due to a service-connected recurrent left inguinal hernia.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).  

3.  Neuropathy of the lumbosacral spine was incurred in active service as due to a service-connected recurrent left inguinal hernia.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).

4.  Bilateral pes planus was incurred in active service as due to service-connected residuals of a left little toe fracture.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).

5.  Bilateral posterior tibial nerve tarsal tunnel syndrome was incurred in active service as due to service-connected residuals of a left little toe fracture.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).

6.  Bilateral plantar fasciitis was incurred in active service as due to service-connected residuals of a left little toe fracture.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).

7.  Bilateral Achilles tendonitis was incurred in active service as due to service-connected residuals of a left little toe fracture.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's claims of service connection for left hip degenerative joint disease, a lumbosacral spine disability, neuropathy of the lumbosacral spine, bilateral pes planus, bilateral posterior tibial nerve tarsal tunnel syndrome, bilateral plantar fasciitis, and bilateral Achilles tendonitis, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to these claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran contends that he incurred left hip degenerative joint disease, a lumbosacral spine disability, neuropathy of the lumbosacral spine, bilateral pes planus, bilateral posterior tibial nerve tarsal tunnel syndrome, bilateral plantar fasciitis, and bilateral Achilles tendonitis during active service.  He alternatively contends that his service-connected recurrent left inguinal hernia caused or aggravated (permanently worsened) his current left hip degenerative joint disease, lumbosacral spine disability, and neuropathy of the lumbosacral spine.  The Veteran also alternatively contends that his service-connected residuals of a left little toe fracture caused or aggravated (permanently worsened) his current bilateral pes planus, bilateral posterior tibial nerve tarsal tunnel syndrome, bilateral plantar fasciitis, and bilateral Achilles tendonitis.  

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. §§ 3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. § 3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining 38 C.F.R. § 3.310(b)).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because bilateral pes planus, bilateral posterior tibial nerve tarsal tunnel syndrome, bilateral plantar fasciitis, and bilateral Achilles tendonitis are not recognized explicitly as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable all of these claims.  In contrast, because arthritis is considered a "chronic" disability under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating the Veteran's claims of service connection for left hip degenerative joint disease and for a lumbosacral spine to the extent that these claims include claims for arthritis of the left hip and lumbosacral spine, respectively.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the evidence supports granting the Veteran's claims of service connection for left hip degenerative joint disease, a lumbosacral spine disability, and for neuropathy of the lumbosacral spine, each including as due to a service-connected recurrent left inguinal hernia.  The Veteran and his attorney contend that his service-connected recurrent left inguinal hernia (which was caused by his in-service injury when he ran in to the mud guard on a 2 1/2 ton truck while on active service) caused or aggravated (permanently worsened) his left hip degenerative joint disease, lumbosacral spine disability, and neuropathy of the lumbosacral spine.  The record evidence supports the assertions regarding an in-service injury which resulted in a service-connected recurrent left inguinal hernia and an etiological relationship between the Veteran's service-connected recurrent left inguinal hernia and his left hip degenerative joint disease, lumbosacral spine disability, and neuropathy of the lumbosacral spine.  For example, the Veteran's available service treatment records show that, in January 1984, he was seen for complaints of a swollen lower abdomen which had lasted for 3 weeks.  He reported being "struck with mud guard on 2 1/2 [ton] truck while working."  Physical examination showed swelling in the left inguinal area which was not sensitive to touch.  The assessment was reducible left inguinal hernia.  The Veteran was referred to general surgery.  

The Veteran subsequently was hospitalized later in 1984 for left inguinal hernia repair.  Following surgery, he was discharged from the general surgery service with 3 weeks of convalescent leave.  The diagnosis was left indirect inguinal hernia.

In a March 2014 opinion, J.N.H., M.D., noted the Veteran's in-service left groin injury which he characterized as "a blow to the left hip and inguinal area."  Following a review of medical records, Dr. J.N.H. opined:

It is likely that the blow to that left hip and back area [the Veteran] sustained while in service has resulted in hip arthritis and lumbar degenerative changes.  X-rays have demonstrated hip arthritis and his medical record has also demonstrated degenerative changes of his lumbar spine.  

It is my opinion that the original injury that resulted in his need for hernia surgery was forceful enough to cause permanent irreversible damage to his hip and back that resulted in the above-mentioned arthritis and degenerative disk disease.

The Veteran has contended that his in-service left groin injury (which caused his service-connected recurrent left inguinal hernia) caused or aggravated (permanently worsened) his left hip degenerative joint disease, a lumbosacral spine disability, and neuropathy of the lumbosacral spine.  The record evidence (in this case, the March 2014 opinion from Dr. J.N.H.) supports the Veteran's assertions regarding an in-service left groin injury and an etiological link between his in-service left groin injury (which caused his service-connected recurrent left inguinal hernia) and left hip degenerative joint disease, a lumbosacral spine disability, and neuropathy of the lumbosacral spine.  The Board notes here that, following VA examination in March 2012, the VA examiner opined that the Veteran's post-operative left inguinal hernia repair had not caused or aggravated his left hip degenerative joint disease, lumbosacral spine disability, and neuropathy of the lumbosacral spine.  The Board observes that the opinion provided by Dr. J.N.H. addressed a separate contention that, in fact, the Veteran's original in-service left groin injury (as opposed to the surgical repair which followed this injury) caused or aggravated his left hip degenerative joint disease, a lumbosacral spine disability, and neuropathy of the lumbosacral spine.  Although the March 2012 VA examiner's opinion was fully supported on the issue of whether the Veteran's left inguinal hernia surgical repair caused or contributed to his left hip degenerative joint disease, a lumbosacral spine disability, and neuropathy of the lumbosacral spine, this opinion did not address whether the original in-service left groin injury (which caused his service-connected recurrent left inguinal hernia) caused or contributed to any of these disabilities.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In any event, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for left hip degenerative joint disease, a lumbosacral spine disability, and for neuropathy of the lumbosacral spine, each as due to service-connected recurrent left inguinal hernia, is warranted.  See also 38 C.F.R. § 3.102.

The Board next finds that the evidence supports granting the Veteran's claims of service connection for bilateral pes planus, bilateral posterior tibial nerve tarsal tunnel syndrome, bilateral plantar fasciitis, and bilateral Achilles tendonitis, each including as due to service-connected residuals of a left little toe fracture.  The Veteran and his attorney contend that his service-connected residuals of a left little toe fracture caused or aggravated (permanently worsened) his bilateral pes planus, bilateral posterior tibial nerve tarsal tunnel syndrome, bilateral plantar fasciitis, and bilateral Achilles tendonitis.  The record evidence supports these assertions.  It shows that the Veteran currently experiences disability due to bilateral pes planus, bilateral posterior tibial nerve tarsal tunnel syndrome, bilateral plantar fasciitis, and bilateral Achilles tendonitis which was caused by his service-connected residuals of a left little toe fracture.  For example, the Veteran's available service treatment records confirm that he fractured his left little toe in November 1980.  At that time, the Veteran reported that he had dropped a door on his left foot the night before seeking outpatient treatment.  X-rays showed a fracture with minimal displacement at the distal aspect of the proximal phalanx of the left fifth toe.  The diagnosis was left fifth toe fracture.

In a March 2014 opinion, Dr. J.N.H. stated that, following a review of medical records, the Veteran's current foot and ankle diagnoses included plantar fasciitis, tarsal tunnel syndrome, posterior tibial nerve entrapment, and "calcification at the insertion of the Achilles tendon, likely leading to intermittent chronic Achilles tendonitis."  Dr. J.N.H. stated that the Veteran's current foot and ankle diagnoses "are the result of a previous injury that leads to permanent alteration in the structure and integrity of the foot leading to" his current diagnoses.  Dr. J.N.H. then noted the Veteran's in-service left little toe fracture and stated:

Anytime there is a fracture or trauma to the foot, degenerative changes will occur that are not necessarily present for a number of months or years.  This condition is present in Mr. [redacted]'s feet and any other conditions of his feet that are not directly anatomically juxtaposed to his fifth toe fracture are related to his foot injury while in the service.

The Veteran has contended that his service-connected residuals of a left little toe fracture caused or aggravated (permanently worsened) his bilateral pes planus, bilateral posterior tibial nerve tarsal tunnel syndrome, bilateral plantar fasciitis, and bilateral Achilles tendonitis.  The record evidence (in this case, the March 2014 opinion from Dr. J.N.H.) supports the Veteran's assertions regarding an etiological link between his service-connected residuals of a left little toe fracture and his current bilateral pes planus, bilateral posterior tibial nerve tarsal tunnel syndrome, bilateral plantar fasciitis, and bilateral Achilles tendonitis.  The Board notes here that, following VA examination in March 2012, the VA examiner opined that the Veteran's post-operative left inguinal hernia repair had not caused or aggravated his bilateral plantar fasciitis.  The Board observes that the opinion provided by Dr. J.N.H. in March 2014 addressed a separate contention that, in fact, the Veteran's in-service left little toe fracture (rather than the post-operative left inguinal hernia repair) caused or aggravated his bilateral plantar fasciitis.  Although the March 2012 VA examiner's opinion was fully supported on the issue of whether the Veteran's left inguinal hernia surgical repair caused or contributed to his bilateral plantar fasciitis, see Stefl, 21 Vet. App. at 124, this opinion did not address whether his service-connected residuals of a left little toe fracture caused or contributed to his bilateral plantar fasciitis.  In any event, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral pes planus, bilateral posterior tibial nerve tarsal tunnel syndrome, bilateral plantar fasciitis, and bilateral Achilles tendonitis, each as due to service-connected residuals of a left little toe fracture, is warranted.  See also 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for left hip degenerative joint disease as due to a service-connected recurrent left inguinal hernia is granted.

Entitlement to service connection for a lumbosacral spine disability as due to a service-connected recurrent left inguinal hernia is granted.

Entitlement to service connection for neuropathy of the lumbosacral spine (previously characterized as a low back nerve condition) as due to a service-connected recurrent left inguinal hernia is granted.

Entitlement to service connection for bilateral pes planus as due to service-connected residuals of a left little toe fracture is granted.

Entitlement to service connection for bilateral posterior tibial nerve tarsal tunnel syndrome as due to service-connected residuals of a left little toe fracture is granted.

Entitlement to service connection for bilateral plantar fasciitis as due to service-connected residuals of a left little toe fracture is granted.

Entitlement to service connection for bilateral Achilles tendonitis as due to service-connected residuals of a left little toe fracture is granted.


REMAND

The Veteran also contends that he incurred a bilateral ankle disability, a bilateral knee disability, a disability manifested by bilateral leg weakness with gait abnormality, a disability affecting the nerves of the bilateral legs and feet, and a disability manifested by radiculopathy/numbness in the left leg.  He specifically contends that each of these disabilities began following an in-service injury when he ran in to the mud guard on a 2 1/2 ton truck.  As noted elsewhere, the record evidence indicates that the Veteran was injured when he ran in to the mud guard on a 2 1/2 ton truck in January 1984 while on active service.  Having reviewed the record evidence, the Board finds that additional development is required before the underlying claims can be adjudicated on the merits.

With respect to the Veteran's service connection claim for a bilateral ankle disability, the record evidence shows that he has a current diagnosis of a bilateral ankle disability (as noted on VA examination in March 2012).  Unfortunately, although the March 2012 VA examiner provided a fully supported opinion concerning the contended causal relationship between the Veteran's bilateral ankle disability and his service-connected recurrent left inguinal hernia, see Stefl, 21 Vet. App. at 124, this examiner did not address whether the Veteran's bilateral ankle disability was related directly to active service.  See also 38 C.F.R. §§ 3.303, 3.304.  The Veteran and his attorney also have argued strenuously during the appeal period that a private clinician's opinion dated in April 2014 provides medical nexus evidence supporting a grant of service connection for a bilateral ankle disability.  A detailed review of this opinion indicates that, although this clinician addressed multiple orthopedic disabilities, he did not discuss or identify a bilateral ankle disability or the contended causal relationship between this disability and active service.  In any event, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination to determine the nature and etiology of his bilateral ankle disability. 

With respect to the Veteran's service connection claim for a bilateral knee disability, the Board notes that it is not entirely clear from a review of the record evidence whether he experiences a current bilateral knee disability which could be attributed to active service.  The Veteran and his attorney have asserted strenuously throughout the appeal period that he incurred a bilateral knee disability when he ran in to the mud guard on a 2 1/2 ton truck in January 1984 while on active service.  The Board observes here that a detailed review of the Veteran's service treatment records shows no complaints of or treatment for a bilateral knee disability during active service, including at the time of his acknowledged in-service injury in January 1984.  The Board next observes that the post-service medical evidence demonstrates that the Veteran experienced multiple orthopedic disabilities involving his bilateral lower extremities since his service separation, including as a result of on-the-job injuries experienced while he was employed as a letter carrier with the U.S. Postal Service.  The Board finds it reasonable to infer from a review of the record evidence that the Veteran likely experienced a bilateral knee disability at some point during or after active service in light of his in-service injury in January 1984 and the nature of his post-service employment and orthopedic injuries.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  The Board notes in this regard that VA's duty to assist includes providing an examination where necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination to determine the nature and etiology of his claimed bilateral knee disability.

With respect to the Veteran's service connection claims for a disability manifested by bilateral leg weakness with gait abnormality, a disability affecting the nerves of the bilateral legs and feet, and for a disability manifested by radiculopathy/numbness in the left leg, the Board notes that it is unclear from a review of the record evidence what disabilities the Veteran experiences in his bilateral legs.  For example, although there was no weakness of the bilateral lower extremities found on VA examination in March 2012, a private clinician listed multiple neuropathic diagnoses of the bilateral lower extremities (mononeuropathy of the left femoral nerve, left sural sensory nerve, "and a probable left saphenous sensory neuropathy") in his April 2014 letter.  Unfortunately, despite the assertions by the Veteran and his attorney to the contrary, it appears that the April 2014 clinician did not provide an explanation or rationale for diagnosing these neuropathies in the Veteran's bilateral lower extremities.  He simply listed these diagnoses without pointing to evidence in the record which supported them.  See Stefl, 21 Vet. App. at 124.  

The Board notes here that, following a private electromyograph (EMG) in 2009, the Veteran was diagnosed as having "Mononeuropathy multiplex Left Femoral motor nerve; Left Sural sensory nerve; [and] probably Left Saphenous sensory nerve."  It is not clear whether the April 2014 clinician was referring to the 2009 EMG when he listed multiple neuropathic diagnoses of the bilateral lower extremities.  And it is not clear how the 2009 EMG diagnosis or the April 2014 clinician's diagnoses relate to the Veteran's service connection claims for a disability manifested by bilateral leg weakness with gait abnormality, a disability affecting the nerves of the bilateral legs and feet, and for a disability manifested by radiculopathy/numbness in the left leg.  The question of whether the Veteran has any of these claimed disabilities which can be attributed to service is medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  The Board again notes that VA's duty to assist includes providing an examination where necessary.  See McLendon, 20 Vet. App. at 79.  Accordingly, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination(s) to determine the nature and etiology of his claimed disability manifested by bilateral leg weakness with gait abnormality, disability affecting the nerves of the bilateral legs and feet, and disability manifested by radiculopathy/numbness in the left leg.

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for a bilateral ankle disability, a bilateral knee disability, a disability manifested by bilateral leg weakness with gait abnormality, a disability affecting the nerves of the bilateral legs and feet, and/or a disability manifested by radiculopathy/numbness in the left leg since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his bilateral ankle disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a bilateral ankle disability, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his bilateral knee disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a bilateral knee disability, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.

4.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his disability manifested by bilateral leg weakness with gait abnormality, disability affecting the nerves of the bilateral legs and feet, and/or disability manifested by radiculopathy/numbness in the left leg.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing, to include an electromyograph (EMG) or nerve conduction study, should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any neuropathy/ies in the bilateral legs and feet currently experienced by the Veteran, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a disability manifested by bilateral leg weakness with gait abnormality, if diagnosed, is related to active service or any incident of service.  The examiner next is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a disability affecting the nerves of the bilateral legs and feet, if diagnosed, is related to active service or any incident of service.  The examiner finally is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a disability manifested by radiculopathy/numbness in the left leg, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.

5.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

6.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case to the Veteran which contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


